Title: From John Quincy Adams to Thomas Boylston Adams, 9 June 1801
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
9. June 1801.

I wrote you last week that I expected to sail on board the Catherine, Captain Ingersoll, from Hamburg for New-York—But he goes so much sooner than I expected, that I am unable to take the advantage of this opportunity, and shall be obliged to wait for another—Perhaps even, I may embark for Philadelphia, though from various reasons I am averse to going there; balanced only by the single motive of a more apparent probability that we shall see you.
My wife is yet unable to walk up and down stairs—But we hope in about ten days to leave Berlin—Master George is going through the process of vaccine inoculation, in which we have not an absolute confidence, because experience is not yet old enough upon the point—But we think it some security, and have not time to carry through the other sort of inoculation—The vaccine practice is becoming very general here, and spreading very fast throughout Europe.
Ever your’s
A.